This is an action to recover damages for personal injuries suffered by the plaintiff and alleged to have been caused by the negligence of the defendants in handling a loaded sawed-off shotgun on a street in the town of Shelby, N.C. The action was begun in the Superior Court of Mecklenburg County. The cause of action alleged in the complaint arose in Cleveland County.
The action was heard by the clerk of the Superior Court of Mecklenburg County on the motion of the defendants for the removal of the action from said court to the Superior Court of Cleveland County, on the ground that the defendants are public officers of Cleveland County, to wit, deputy sheriffs, and that the acts complained of by the plaintiff were done by them in the performance of their official duties, and by virtue of their offices.
On the facts found by the clerk, it was ordered that the action be removed from the Superior Court of Mecklenburg County to the Superior Court of Cleveland County, for trial. *Page 796 
From this order the plaintiff appealed to the judge of the Superior Court of Mecklenburg County, who affirmed the order of the clerk. The plaintiff appealed to the Supreme Court.
On the facts found by the clerk of the Superior Court of Mecklenburg County, and, on plaintiff's appeal, approved by the judge, the defendants were entitled as a matter of right to the removal of the action to the Superior Court of Cleveland County, for trial. C. S., 464(2), McFadden v.Maxwell, 198 N.C. 223, 151 S.E. 250, Shaver v. Huntley, 107 N.C. 623,12 S.E. 316. The order of removal is
Affirmed.